Exhibit 12.1 Ratio of Earnings to Fixed Charges Year ended December 31, Earnings: Income before income taxes $ Interest expense, net Amortization of capitalized interest Amortization of debt issuance costs Interest component of rent expense (1) Earnings available for fixed charges $ Fixed Charges and Preferred Dividends: Interest expense, net $ Capitalized interest Amortization of debt issuance cost Interest component of rent expense (1) Preferred dividends Total fixed charges and preferred dividends $ Raito of earnings over fixed charges and preferred dividends A reasonable approximation (one-third) is deemed to be the interest factor included in rental expense.
